Mr. Justice Olin
delivered the opinion of the court:
An action was brought upon two promissory notes against Ager as endorser. The defense interposed was that he had not received notice of protest. The notice of protest was left at the residence of the defendant in this city, where the defendant Ager had rented a house, and which, at the time of the maturity of the note, was occupied by his daughter and servant, and which he made his home when in Washington on business. On looking through the bills of exception in this case, we think it quite apparent that notice of protest was duly served, and the judgment of the court below must be affirmed.